Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-31-2002

Amadeo v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4249




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Amadeo v. Comm Social Security" (2002). 2002 Decisions. Paper 695.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/695


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT




               No: 01-4249
            _______________


        SALVATORE AMADEO,

                      Appellant
                       v.

COMMISSIONER OF SOCIAL SECURITY
     ______________________

Appeal from the United States District Court
       for the District of New Jersey
  (D.C. Civil Action No. 99-cv-04073)
District Judge: John W. Bissell, Chief Judge
     _________________________


 Submitted Under Third Circuit LAR 34.1(a)
             on July 29, 2002


   Before: BECKER, Chief Judge, ROTH
     AND RENDELL, Circuit Judges


     (Opinion filed: October 31, 2002)
                                              OPINION


ROTH, Circuit Judge:

        Salvatore Amadeo appeals from a final order of judgment of the United States

District Court for the District of New Jersey. Amadeo challenges the District Court’s

affirmance of the Social Security Commissioner’s decision to deny him Social Security

benefits. As the basis of his appeal, Amadeo contends that there is insufficient evidence to

uphold the ALJ’s holding that Amadeo could perform light work.

        The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have

appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our review is limited to determining

whether there is substantial evidence to support the Commissioner's decision. See 42

U.S.C. §405(g) and Plummer v. Apfel, 186 F. 3d 422, 427 (3d Cir. 1999). Substantial

evidence has been defined as more than a mere scintilla but less than a preponderance of

evidence. It means such relevant evidence as a reasonable mind might accept as adequate.

Id. citing Richardson v. Perales, 402 U.S. 389, 401 (1971). We find that the

Commissioner’s decision was supported by substantial evidence.

        In determining such a claim for Disability Insurance Benefits, the Commissioner

follows a five-step analysis. See 20 C.F.R. § 404.1520. In doing so, the Commissioner

considers: (1) whether the claimant is engaging in substantial gainful activity, (2) whether

the claimant is suffering from a severe impairment, (3) whether the claimant’s impairment

meets or equals the requirements of a listed impairment, (4) whether the claimant has the



                                                     2
inability to return to his past work, and (5) if not, whether the claimant can perform any

other work available in the national economy. See 20 C.F.R. § 404.1520 (a)-(f).

         Amadeo argues that the ALJ, in following this five-step process, failed to recite

sufficient indications of his rejection of appellant’s claim as required by the Cotter

Doctrine. See Cotter v. Harris, 642 F. 2d 700, 705 (3d Cir. 1981) (“We need from the

ALJ not only an expression of the evidence s/he considered which supports the result, but

also some indication of the evidence which was rejected”). Amadeo specifically argues that

the ALJ did not give the proper weight to the evidence of Amadeo’s psychologist and that

the ALJ erroneous failed to consider Amadeo’s subjective complaints.

        An ALJ, however, in reviewing the evidence presented, need not give controlling

weight to a medical opinion unless it ‘is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the] case record.’” Cotter v. Harris, 642 F. 2d 700, 704 (3d Cir. 1981); see

also Fargnoli v. Halter, 247 F. 3d 34, 43 (3d Cir. 2001); Plummer v. Apfel, 186 F. 3d

422, 429 (3d Cir. 1999). We find that the ALJ properly explained his decision based on

the substantial evidence found.

        Amadeo also contends that the ALJ erroneously rejected his subjective complaints.

However, subjective complaints must be supported by some objective medical evidence.

See 20 C.F.R. § 404.1529(a); Hartranft v. Apfel, 181 F.3d 358, 362 (3d Cir. 1999). Here,

the ALJ determined that the record failed to support Amadeo’s allegations that obstructive

pulmonary disease prevented all substantial gainful activity on or before December 31,

                                                      3
1990. From our review of the record for substantial evidence to support this

determination, we conclude that the ALJ met his duty as a fact-finder.

        For the foregoing reasons, we will affirm the judgment of the District Court.




                                                    4
TO THE CLERK:

     Please file the foregoing Opinion.




                                          By the Court,




                                            /s/ Jane R. Roth
                                           Circuit Judge




                                            5